DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit, configured to obtain in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation “each of the first lens and the second lens is a flat-plate-type Fresnel lens” 
Is not described in the specification as filed. Applicant directed the examiner to Figs. 2, 3A, 3B, however the specification as filed describes where the first lens and the second lens circular Fresnel lens, and where the first lens and the second lens may be cylindrical Fresnel lens (see paras.0045-0047 of instant specification). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001).
As to Claim 1, Chen et al. An augmented reality display system, comprising: 
an input unit, configured to obtain an environment information (({This element is interpreted under 35 U.S.C. 112(f) as a signal receiving module 111 (for example, Global Positioning System (GPS) map information, vehicle network information, a cloud database, or a combination thereof), a built-in database 112 (for example, an electronic map), a sensing module 113 (for example, a gyroscope, a depth sensor, a humidity sensor, a temperature sensor, a brightness sensor, an image capturing device, an electronic compass, a microphone, or a combination thereof), or a combination thereof} fig.26- para.0217- sensing module 1300 matched with image capturing apparatus to obtain the surrounding environment); 
an operation processor, configured to operate and process the environment information provided by the input unit to generate an output information, wherein the operation processor determines a display sequence, a display size, a display brightness, and a display color of the output information according to an importance weight (para.0213-0214, 0217- sensing module 1300 include a processor 1330; sensed object 13a); and 
an output unit, configured to transmit the output information provided by the operation processor to a user, the output unit comprising: at least one display module, comprising a transparent display (fig.19, 26A-B- para.0212- display 12 (image side), a first lens having a negative refractive power (fig.19, 21, 26A, para.0199-first lens 1140 with negative refractive power), a second lens having a negative refractive power, and a third lens having a positive refractive power arranged in sequence from a display side to an eye side (fig.19, 21, 26A-B-para.0196- third lens 1110 with positive refractive power))
wherein the first lens is disposed between the transparent display and the second lens (fig.26A- 1140 between display 12 (image side) and second lens 1130); the second lens is disposed between the first lens and the third lens (fig.26A- second lens 1130 between first lens 1140 and third lens 1110); the third lens is disposed between the second lens and an eye of the user (fig.26A- third lens 1110 between second lens 1130 and sensed object 13a (object side)); each of the first lens and the second lens is a flat-plate-type Fresnel lens, 
wherein the transparent display of the at least one display module is configured to emit a light beam, and the light beam is incident into eyes of the user on the eye side through the first lens, the second lens and the third lens in sequence so that the eyes see an augmented reality image located on the display side (fig.26A, 28- para.0217), and 
light from a background is transmitted through the transparent display, the first lens, the second lens, and the third 2Customer No.: 31561Application No.: 16/296,258lens in sequence, and then transmitted to the eyes.
Chen et al. does not expressly disclose wherein the operation processor determines a display sequence, a display size, a display brightness, and a display color of the output information according to an importance weight; a second lens having a negative refractive power; wherein the transparent display of the at least one display module is configured to emit a light beam, and the light beam is incident into eyes of the user on the eye side through the first lens, the second lens and the third lens in sequence so that the eyes see an augmented reality image located on the display side, and light from a background is transmitted through the transparent display, the first lens, the second lens, and the third 2Customer No.: 31561Application No.: 16/296,258lens in sequence, and then transmitted to the eyes.
an operation processor, configured to operate and process the environment information provided by the input unit to generate an output information, wherein the operation processor determines a display sequence, a display size, a display brightness, and a display color of the output information (fig.2- controller 24- para.0083-0084- controller may be a PLD, ASIC, CPU; para.0087-0088- controller an image generation unit 260 that generates an image in accordance with display coordinates that are coordinates of the transmissive display 13; para. 0108-0109 -the  image generation unit 260 is capable of adjusting the shape, size, display density, display color, luminance, and the like of the marker M2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. with the teachings of Nishibe et al., the motivation being to improve the extraction accuracy of the marker image (displayed information). 
Chen et al. in view of Nishibe et al. disclose determining a display sequence, a display size, a display brightness, and a display color of the output information, but does not expressly disclose according to an importance weight.
Norris et al. discloses where more relevant higher priority content is displayed in the foreground, layered on top of background content, using visual emphasis display styles, involving any combination of larger fonts with bolder, darker, brighter or contrasting styles and colors, including more generous font spacing (para.0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al., with the teachings of Norris, the motivation being to provide more efficient use of screen space by prioritizing content and distinguish foreground content and background content (para.0114, 0119-Norris).
Chen et al. in view of Nishibe et al., as modified by Norris, do not expressly disclose, but Bone et al. discloses: a first lens having a negative refractive power (fig.7- para.0090- lens 140 may have negative , a second lens having a negative refractive power (fig.7-para.0089-lens 130 may have negative refracting power), and a third lens having a positive refractive power arranged in sequence from a display side to an eye side (fig.7-para.0087-lens 110 may have positive refracting power; arranged in sequence from display side 150 A2 to eye side A1); light from a background is transmitted through the transparent display, the first lens, the second lens, and the third 2Customer No.: 31561Application No.: 16/296,258lens in sequence, and then transmitted to the eyes (fig.7- display screen facing towards the eye side A1 (150), first lens (140), second lens (130) and third lens (110); para.0085-imaging rays enter the eye of the user from the display 150, which suggest that they are transmitted through the display 150, first lens (140), second lens (130) and third lens (110) in sequence, toward the eye of the observer in eye side A1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al., as modified by Norris et al., with the teachings of Bone et al., the motivation being to provide good imaging quality, good optical characteristics and system functionality, based in part in controlling the refracting power (para.0005-0006-Bone).
Nishibe et al. in view of Norris, as modified by Bone et al. do not expressly disclose each of the first lens and the second lens is a flat-plate-type Fresnel lens. 
Jang et al. discloses each of the first lens and the second lens is a flat-plate-type Fresnel lens (para.0025, 0031, 0095; 3-dimensional image display having a first Fresnel lens and a second Fresnel lens, where the Fresnel lenses may flat Fresnel lenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al., as modified by Norris et al. and Bone et al., with the teachings of Jang, the motivation being provide 3-dimensional image display having wide viewing angles with less distortion (jang-para.00019).



As to Claim 5, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, wherein the first lens, the second lens or the third lens is a Fresnel lens (Chen-fig.19,26- first,second, third lens; Bone-fig.7-first,second,third lens; Jang-fig.15A-para.0096).

As to Claim 5, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, disclose wherein the at least one display module has flexibility (Chen-para.0081; Nishibe-para.0066).

As to Claim 7, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, disclose wherein the input unit and the operation processor are disposed on a mobile device (Chen-fig.26A-C-tablet; Nishibe-fig.1-2-HMD 100).

As to Claim 12, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, disclose, wherein the output unit further comprises a frame such that the transparent display, the first lens, the second lens, and the third lens are disposed within the frame along an arrangement direction (Chen-figs.26A-C- frame of tablet; Nishibe-fig.1- para.0061-frame 11; Bone-fig.7).
	
.


Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001), as applied to Claim 1, and further in view of Seder et al. (US 8,269,652).
As to Claim 3, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, disclose wherein the output unit further comprises an information transmitter configured to provide the output information to other vehicles (Nishibe – fig.2- communication unit 21- para.0076), but do not expressly disclose provide the output information to a vehicle network.
Seder et al. discloses where graphic describing traffic information is displayed based upon vehicle-to-vehicle communication, wherein the vehicle-to-vehicle communication utilizes wireless communication providing a protocol for two or more vehicles to share vehicle information with one another (col.47, lines 3-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Seder et al., the motivation being to allow vehicles to share information with one another (col.47, lines 7-9- Seder).

As to Claim 6, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, do not expressly disclose wherein the input unit and the operation processor are disposed on a transportation vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Seder et al., the motivation being to provide critical information to the operator or occupants of a vehicle and vehicle-to-vehicle communication.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001), as applied to Claim 1, and further in view of Liang (US 2017/0131762).
As to Claim 8, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, do not expressly disclose, but Liang discloses: wherein the output unit is disposed on a motorcycle helmet (figs.1,7-para.0027-motorcycle helmet), and the output information comprises vehicle approach warning information, road warning information, intersection sign information, vehicle speed, engine speed, navigation information, inter-vehicle communication warnings of road and car conditions in vehicle network, weather information, time information, calls and mails display, information regarding Internet of Things, smart city sharing information or a combination thereof (para.0031-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Liang, the motivation being to allow the user to keep the line of sight to the front side and at the same time observe the environmental condition in the blind spots so as to enhance the safety (para.0034-Liang).

As to Claim 9, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, but Liang discloses: wherein the output unit is disposed on a sport helmet (figs.1,7- para.0027-motorcyle helmet, and the helmet may be any kind of helmet), and the output information comprises the user's physiological data, global positioning system (GPS) map information, sports information, weather information, time information, calls and mails display, information regarding Internet of Things or a combination thereof (para.0031-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Liang, the motivation being to allow the user to keep the line of sight to the front side and at the same time observe the environmental condition in the blind spots so as to enhance the safety (para.0034-Liang).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001), as applied to Claim 1, and further in view of Takahashi et al. (US 2016/0110921).
As to Claim 10, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, do not expressly disclose, but Takahashi et al. discloses: wherein the output unit is disposed on an industrial helmet (para.0038, 0090), and the output information comprises a work station monitoring data, a working environment monitoring information, a time information, a calls and mails display, an industrial internet information or a combination thereof (para.0142, 0160, 0217, 0284-0286, 0292).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001), as applied to Claim 1, and further in view of Nishizawa et al. (US 2016/0284129).
As to Claim 11, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, do not expressly disclose, but, Nishizawa et al. discloses: wherein the output unit is disposed on a telescope (para.0263- The HMD 1 is capable of executing three operation modes as the captured image display mode: a microscope mode (near area expansion mode), a telescope mode (far area expansion mode)), and the output information comprises a GPS map information, a time information or a combination thereof (para.0301-0309).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Nishizawa et al., the motivation being to display an image that can be appropriately adjusted when the user who uses a display can view an outside scene and display image. 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001), as .
As to Claim 13, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, do not expressly disclose, but Eastwood et al. discloses: a first connector (fig.1-2- right side connection 114-para.0036); and a second connector (fig.1-2- right side connection 114-para.0036), wherein a first end of the first connector and a second end of the second connector are rotatably connected to opposite ends of the frame through a first joint and a second joint respectively (fig.1-2- para.0036- connection 114 may be another other connection (e.g., a ball joint) that enables pivotal motion of the image generator 104 relative to the frame 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Eastwood, the motivation being to enable pivotal motion of the image generator relative to the frame (para.0036-Eastwood).
Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang and  of Eastwood, do not expressly disclose, but Jones et al. discloses: a third end of the first connector and a fourth end of the second connector are rotatably connected to a first absorber and a second absorber through a third joint and a fourth joint respectively, wherein the frame is adsorbed on a surface of a carrier through the first absorber and the second absorber (figs.5- para.0078- 0080-the HMD mates to the frame using magnets (absorber) on each side of the mounting – magnet 550 engages with magnet 545, which is sequentially attached to guide 540).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang and of Eastwood, with the teachings of Jones et al., the motivation being to 

As to Claim 14, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, and Eastwood and Jones et al., disclose wherein the first absorber and the second absorber are magnetic elements or suction cups (Jones-fig.5- magnets 545,550 on each side of the mounting).

As to Claim 15, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, and Eastwood and Jones et al., disclose wherein the first joint, the second joint, the third joint, and the fourth joint are ball joints (Eastwood-para.0036- where the connection 114 may be ball-joint to provide pivotal motion).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001), as applied to Claim 12, and further in view of Watson et al. (US 2017/0322410).
As to Claim 16, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, do not expressly disclose, but Watson et al. discloses: an elastic element (fig.11-12- spring 172-para.0088-0089), wherein the frame has a locking portion, the frame makes the locking portion of the frame to be locked in at least one locking space on one side of a slideway after moving along the slideway through the locking portion and the slideway on a receiving portion of a carrier, and the frame makes the locking portion to be abutted in the at least one locking space through an elastic deformation force of the elastic element in the receiving portion (fig.12- para.0089- the operator releases the spring actuator clip mechanism 182 by pulling, pushing, or squeezing it to allow movement of the display screen 142 to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Watson et al., the motivation being to provide controlled positioning and a positive locking mechanism for moving and securing the display screen into either a raised or a lowered position (para.0020-Watson).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001), as applied to Claim 17, and further in view of Tsuji et al. (US 2018/0074497).
As to Claim 18, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang disclose wherein the step of obtaining the environment information comprises: obtaining a receiving information through a signal receiving module (Chen-para.0216-0217; Nishibe- para.0071-0072,0078, 0166); obtaining a sensing signal through a sensing module (Chen-para.0216-0217; Nishibe-para.0070-0072); and importing the receiving information and the sensing signal into a built-in database for comparison to obtain the environment information (Chen-para.0213; Nishibe-fig.2- para.0077- storage unit 22; para.0137).
Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, do not expressly disclose importing the receiving information and the sensing signal into a built-in database for comparison to obtain the environment information.
for comparison to obtain the environment information (para.0400-0404; para.0406-vehicle controller 7 acquires information about characteristic amounts indicating a driver's driving characteristic including information about a previous travel environment, storage unit 8 stores the information about characteristic amounts, and when it is determined that a vehicle behavior is needed to be changed, vehicle controller 7 determines information similar to characteristic amounts indicating the driver's driving characteristic including information about a newly-acquired travel environment, from the information about characteristic amounts stored in storage unit 8, and provides notification regarding the behavior corresponding to the determined information; para.0407-0408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Tsuji et al., the motivation being to enable comfortable autonomous driving in which a vehicle operation and drive’s operation are difficult to be incompatible with each other in full or limited autonomous driving (para.0012-Tsuji).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0101724) in view of Nishibe et al. (US 2020/0035205), further in view of Norris, III (US 2015/0143234, hereinafter Norris), of Bone et al. (US 2018/0196231) and of Jang (US 2010/0254001), as applied to Claim 17, and further in view of Seder et al. ((US 8,269,652) and Holman et al. (US 2018/0144355). 
As to Claim 19, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, disclose wherein the step of operating and processing the environment information to generate the output information comprises: determining an importance of the output information, and determining a display sequence, a display size, a display brightness, and a display color of the output information a vehicle network through the output unit (Nishibe- fig.2- communication unit 21- para.0076; paras.0108-0109 -the  image generation unit 260 is capable of adjusting the shape, size, display density, display color, luminance, and the like of the marker M2; Norris-para.0119-where more relevant higher priority content is displayed in the foreground, layered on top of background content, using visual emphasis display styles, involving any combination of larger fonts with bolder, darker, brighter or contrasting styles and colors, including more generous font spacing).
Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, do not expressly disclose a vehicle network.
Seder et al. discloses where graphic describing traffic information is displayed based upon vehicle-to-vehicle communication, wherein the vehicle-to-vehicle communication utilizes wireless communication providing a protocol for two or more vehicles to share vehicle information with one another (col.47, lines 3-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang, with the teachings of Seder et al., the motivation being to allow vehicles to share information with one another (col.47, lines 7-9- Seder).
Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang and Seder et al., do not expressly disclose determining whether the environment information needs to be provided to the user; if not, the environment information is not provided to the user.
Holman et al. discloses it determines if received real-world data is valid, if yes, the real-world data is further analyzed and the results may be sent to a number of recipients (fig.4-para.0060-0063). If the received data is not valid, the invalid data is rejected and not subject to further analysis (para.0060). 


As to Claim 20, Chen et al. in view of Nishibe et al, as modified by Norris, Bone et al and Jang and Seder et al. Holman et al. disclose wherein the output unit transmits the environment information back to the vehicle network through an information transmitter (Nishibe – fig.2- communication unit 21- para.0076; Seder-.col.47, lines 3-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627